         Case 1:20-cv-04003-LJL Document 108 Filed 08/19/20 Page 1 of 2




August 19, 2020

Honorable Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re: Hernandez et al. v. New York State Board of Elections et al., Docket No. 20-cv-4003

Dear Judge Liman:

        Plaintiffs respectfully submit this letter in response to Defendants’ Proposed Order
Denying the Motion for Preliminary Injunction (ECF 105). Plaintiffs have identified a number of
errors and oversights in Defendants’ Proposed Order that will make the implementation of
accessible absentee voting in time for the November election ineffective, and contrary to the
fundamentals of this Court’s order. Defendants propose the same vague plan they referenced at
the hearing with no further reassurance of effective or complete implementation, quality control,
consistency or oversight.

         First, the Proposed Order does not identify any process for quality control. Without a
concrete process for overseeing the implementation of their accessible pdf proposal, specifically
the testing of the accessibility features and compatibility for both electronic request forms and
absentee ballots, Defendants will repeat the same errors they made in the June primary.
However, these errors will be on an even broader scale, given the anticipated high voter turnout
for the General Election. Defendants should be required to identify and utilize a quality control
oversight process in their accessible pdf plan.

        Second, Defendants’ proposed system fails to ensure effective communication for
absentee voters with disabilities. Defendants agreed to ensure ballots are accessible, but identify
only three of the nine most widely used screen readers. Defendants should at minimum be
required to ensure each accessible absentee ballot works with the most commonly used screen
reader technologies in order to reach an effective communication standard. See Exhibit A.

         Third, Defendants’ proposed order expressly precludes counties outside of New York
City from implementing a Remote Accessible Vote-by-Mail (“RAVBM”) system, despite the
permissions granted pursuant to Gov. Cuomo’s Executive Order 202. Defendants’ Proposed
Order provides “[a]n “Accessible Absentee Ballot” may also include, for a board of elections
that provided an accessible ballot in a web-based format (such as a fillable HTML) for the June
23, 2020 election, the use of the same such accessible ballot in a web-based format for the
November 3, 2020 General Election….” Counties other than New York City – the only county
that utilized Democracy Live’s web-based format for its accessible absentee ballot in June –
         Case 1:20-cv-04003-LJL Document 108 Filed 08/19/20 Page 2 of 2

Page 2 of 2

should have the option of contracting with Democracy Live or another RAVBM vendor for the
November election, at the County’s discretion. This is particularly important for the counties
that, like New York City, use the ES&S voting system, which Mr. Connolly recognized, allows
direct importation of ballot data into Democracy Live’s RAVBM and would likely be easier for
them to implement than a pdf system. Transcript of August 13, 2020 hearing at 64:8-15.

       In an effort to facilitate the Court’s order that the parties meet and confer regarding
needed improvements to Defendants’ plan, Plaintiffs on August 17 wrote to Defendants outlining
proposed improvements. Plaintiffs’ letter, attached as Exhibit A, provides a roadmap of
recommendations that will, if implemented, substantially mitigate the inadequacies of
Defendants’ proposal. Unlike Defendants’ proposal, Plaintiffs’ letter contains specific, detailed,
and concrete steps to provide a system of oversight and quality control that is entirely absent
from Defendants’ proposal. However, Defendants largely ignored those recommendations.

       Lastly, Plaintiffs would be remiss not to identify Defendants’ mischaracterization of the
Order on the Preliminary Injunction Motion. While this Court did not grant Plaintiffs’ specific
request as to relief, it did order Defendants to implement a system to ensure its absentee voting
program is accessible in November. Plaintiffs filed this motion because Defendants refused to
implement a system in time for the November election. Absent Plaintiffs’ Second PI Motion, and
this Court’s Order, Plaintiffs would not be able to vote accessibly using an absentee ballot.

        For the forgoing reasons, Plaintiffs respectfully request the Court reject Defendants’
Proposed Order or amend it to include the recommendations proposed by Plaintiffs to improve
implementation of an accessible absentee voting program for the November election. Plaintiffs
also request this Court clarify its Decision and Order as to whether it granted Plaintiffs’ Second
PI Motion, denying Plaintiffs’ specific remedy and Ordering a remedy proposed by Defendants.

        Plaintiffs appreciate this Court’s ongoing consideration to ensure they can effectively
vote in the November 3, 2020 General Election.

Sincerely,

       /s/ Amanda B. Pearlstein

Amanda B. Pearlstein
Co-counsel for Plaintiffs
